DISSENTING- OPINION.
VALLIANT, C. J.
I am unable to concur in the opinion approved by the majority of the court in this case, and since there are important questions affecting the respective powers of the three departments of the State government to be decided, I feel constrained to state, as briefly as I can, my reasons for dissenting.
There is no more important provision in the State Constitution than that contained in Article III, which creates three departments of the State government, assigns to each a particular part of the powers of government and forbids it to exercise any power properly belonging to either of the others, “except in the instances in this Constitution expressly directed or permitted.” The departments named are “the legislative, executive and judicial.” And the greatest of these is the judicial. This is so because the judicial has authority to hold the two' other departments in their respective places and to declare the act of one illegal when it has usurped the power of the other.; but if the judicial department should usurp “power *187that properly belongs to either of the others,” there is no redress for the wrong. This great power is intrusted to 'the judicial department, because ultimate power must he confided to some tribunal and the people, who are the source of all power, have seen fit to confide it to the judicial department, trusting to its learning, its ability, its impartiality and its sense of justice. Therefore, it especially behoves the judicial department, when passing judgment on the act of a department which is charged as a usurpation of the powers of another, to he careful itself not to usurp legislative or executive power, yet that in my opinion is exactly what we are doing in this case. To the credit of this court it is to he said that whenever it has been called on to pass judgment on a question of the validity of an act of either of the other departments of the State government, it has approached the subject with great caution, with great respect for the department whose act is in question, and has never declared the act invalid unless it was so clearly in violation of a particular clause in the Constitution that no other conclusion could he reached. In the brief of the Attorney-General in this case is a list of cases that justify what I now say, and I refer to those cases. The General Assembly is absolute in its power to make laws for the State, except only as limitations on that power are placed in the Constitution of the State or that of the Federal government; and when we undertake to say that an act of the Legislature is invalid, we should he able to put our finger on the clause in the Constitution that forbids it. If a court should pronounce a statute invalid because it is deemed to he unwise, unjust or impolitic, the court would convict itself of usurping legislative functions. Yery clearly in the judicial history of Missouri this court expressed itself in clear language on this subject. [Hamilton v. St. Louis County, 15 Mo. 5.] In that case the court was asked, in passing on the question of the validity *188of a statute, to take into consideration the fact that the act was passed upon the petition and urgent solicitation of many of the citizens of the county and received the unanimous support.of the representatives of the county, but the court said that it could take into consideration only the limitations on the power of the General Assembly imposed by the Constitution; it said: “The Declaration of Rights which furnishes limitations upon the powers to be exercised by all departments of the government, is a comprehensive declaration of the great principles upon which rest our political, civil and religious freedom, and our social and individual security. The invasion of these principles, by any functionary of any department of the government, is as much a violation of the Constitution as if they were written out in the form of the most imperative prohibition. Yet, when all this is stated, it still remains true, that no court is authorized to declare an act of the Legislature void without being able to point out some specific clause of the Constitution to which it is repugnant. "Within the limits thus allowed for the action of the different departments of government, much injustice may be practiced and much wrong done, for which there is no remedy.” Then after further discussion of the subject the court said: “When we turn now to the consideration of the act in question, its injustice is apparent, upon its own face. . . . The wrong done the county is palpable, but with this admitted, the constitutionality still remains untouched.” And in concluding the opinion the court said: “If, in listening to the voice of the people, speaking through the Constitution, we had found one utterance prohibiting the passage of this act, we would cheerfully have rendered that prohibition effective, but we are not at liberty to give our judgment of expediency, or of even justice, a controlling power over acts of the General Assembly. Our duty, then, alone remains for us to perform, and that is to enforce the *189law.” The court in that case laid down the law for the government, not only of the executive and legislative departments, but for the judicial department also, and this court has never departed from the conservative doctrine there declared. And this court has also in many cases held that an act of the General Assembly should not be adjudged invalid unless its invalidity should appear beyond a reasonable doubt. Among the latest of these so holding is State ex rel. v. McIntosh, 205 Mo. 589.
As I understand the position of the relator as announced in the oral argument and brief of his learned counsel it is claimed that the proviso in the statute of which they complain is invalid, first, because the fund out of which the relator seeks to be paid is not within, the power of the General Assembly, does not belong to the State, was not raised by taxation, but by license fees paid by the hunters, raised for the sole purpose of maintaining the game laws by which it is automatically continually appropriated, and no appropration by the General Assembly'is necessary; second, because it is an attempt of the legislative department to usurp power that properly belongs to the executive, that is, to infringe upon the power of the executive to appoint a game commissioner; third, that it amounts to a repeal or amendment of the game law, or an attempt to force the resignation of the Game Warden when no such purpose is indicated in the title to the bill; fourth, that it is- an unjust, unwise and vicious statute, setting a dangerous precedent, and leading, to dire results.
I. As to relator’s first point X do not deem it necessary to say more than refer to the game law itself, which requires the money collected for hunter’s licenses to be paid into the State Treasury, and then refer to section 43, article 4, of the Constitution which is: “All revenue collected and moneys received by the *190State from any source whatever shall go into the treasury, and the General Assembly shall have no power to divert the same, or to permit money to be drawn from the treasury except in pursuance of regular appropriations made by law.”
“All revenue collected and moneys received by the State from any source whatsoever” shall go into the State Treasury and can be withdrawn only by an appropriation made by the General Assembly. How it can be seriously contended that the money from this source which has gone into the treasury can be withdrawn without an appropriation I am unable to see.
II. Since the appropriation was necessary, and the Constitution leaves it to the General Assembly to make it, the General Assembly can make it for as much or as little as it sees fit and may impose what conditions it sees fit to impose and specify the purposes for which it may or may not be used and no other department can interfere with the exercise of that power, whether it be exercised wisely or unwisely. Suppose the Legislature should be satisfied that money appropriated to support the office of Game Warden and to take care of the State’s property, intrusted to him,would be misused and for that reason refuse to make any appropriation at all, what could either of the other two departments do? If the game laws would go unenforced, and the State’s property perish or go to ruin, because there was no appropriation, the responsibility would be on the General Assembly, and the General Assembly might be subject to reproach for failure to perform its duty, but could it be said that the General Assembly had violated the Constitution by interfering with the Governor’s right to appoint the Game Warden, or by forcing the Game Warden to resign, or by indirectly repealing the Game Law, and therefore the judicial department may take the matter in hand and require the Auditor to draw a *191warrant on the State Treasury to be paid out of the G-ame Protection Fund? There is no difference in the legal effect between refusing to make any appropriation at all because of mistrust of the incumbent, and making an appropriation on condition that it should not be used while he is in office, or while he has charge of its affairs, and the court is as powerless to require the Auditor and Treasurer to draw the money out of the State Treasury in such case as it would be to compel the General Assembly by mandamus to make the appropriation. If the Legislature should distrust the incumbent in the office of Game Warden whom the G-overnor had appointed, and for that reason refuse to make any appropriation, would that be interfering with the Governor’s power to appoint? And suppose even the refusal to make an appropriation should be with the purpose, on the part of the General Assembly, to force the resignation or removal of the officer, can the judicial department take the matter up and give relief? There is no difference in effect between refusing to make an appropriation because of distrust of the officer in charge, and making an appropriation on condition that it shall not be used while that official is in office; the one is no more an interference with the Governor’s power to appoint than the other, and is no more liable to force the resignation of the officer than the other, and if the one is unwise, unjust or impolitic, the other is equally so; if one leaves the game unprotected and the State’s property liable to go to destruction, the other is equally so, there is no difference. No department of the State government can lawfully authorize the withdrawal of a dollar from the State Treasury except the General" Assembly, and it can be withdrawn only on the terms and conditions prescribed by the General Assembly, let the consequences be what they may. When we say that the proviso attached to this appropriation may be set. at naught and the appropriation be used in defiance of *192the express words of the statute, we lay a limitation on the power of the General Assembly that the Constitution has not laid; we say to the General Assembly: You may make appropriations, but you shall not make conditions on which the money or any part of it shall be used, and we usurp power that has been given to the legislative department only. Better the game be unprotected and the rare birds that have been gathered, scattered, than that either the executive or the judicial department should invade the province of the legislative department and usurp powers that have been entrusted to it alone. The proviso which the relator claims to be unconstitutional does not interfere with the Governor’s power to appoint, or legislate the relator out of office; the Governor has made the appointment and the appointee is still in office and may hold-it until his term expires, but he is embarrassed for lack of funds as any officer may be for whom the General Assembly refuses to make an appropriation or makes an appropriation that is unavailable. A somewhat ad hominem argument is made by the learned counsel for the relator to the effect that if the General Assembly be allowed to make an appropriation for the office of Game Warden on condition that it should not be used while the present incumbent is in charge of the office, it might with equal right make an appropriation for the support of this court on condition that it should not be used while certain members of the court remain in office. That is so. But suppose the Legislature should do that, it would not justify the court in using its process to compel the Auditor and the Treasurer to pay the money contrary to the terms of 'the appropriation. The Legislature may refuse to make any appropriation to pay the judiciary, yet there would be no help for it. The General Assembly alone has the power to appropriate money out of the Treasury, and it alone is responsible to the people for what it may do or fail to do in the exercise of that power. *193It may specify for what purposes the money appropriated shall be used and for what it shall not be used. In the General Appropriation Act passed by the last Legislature appropriations were made for the contingent expenses of the several departments of the State government, and in each instance the purposes for which the money could be used were specified. The specification of the purposes for which it could be used was equivalent to saying it should not be used for any other purpose. Among the appropriations thus made was one for the contingent expenses of the Governor’s office, and one for those of the Supreme Court; as to those appropriations the Governor had power to either approve and sign the bill or strike them out; he could not strike out the specifications and leave the appropriations standing, nor has he authority to strike out the conditions on which an appropriation is made and leave the appropriation standing. The proviso in question is a condition on which the money appropriated can be used, and if those persons interested in the enforcement of the game law do not wish to observe the condition,'they are in the same condition they would be in if no appropriation at all had been made. Relator refers to the case of State ex inf. v. Washburn, 167 Mo. 680, to sustain his theory that the General Assembly, by adding this condition to the appropriation, interfered with the power of the Governor to appoint the Game Warden. I can see very well how the failure of the General Assembly to make an appropriation that would be available to the relator might embarrass him in the practical performaince of his duties, but how it could effect the Governor in the exercise of his constitutional power I am unable to see. The Washburn case referred to has no point in common with this. In that case the Governor had to appoint an election commissioner and the General Assembly undertook to limit his choice to one of three *194persons to be named by-a political committee; it was held that the General Assembly conld not so curtail a power that belonged to the Governor. But there is no such principle involved in this case; the Governor has made his appointment, the appointee is in office and no one questions his right to hold it, he is embarrassed perhaps for lack of money but to supply that want is not the power of this court. We are referred also to Ex parte Lucas, 160 Mo. 218, where the Legislature had made a limitation somewhat similar to that in the Washburn case on the power of the Governor to appoint, but in that case it seems that the Governor acquiesced in the limitation put - on his power and made his appointment in conformity therewith. There is nothing in either of those cases that has any resemblance to this. In the case at bar, instead of the General Assembly attempting to infringe upon the powers of the Governor, if the effort of the relator to have the statute so amended, by the executive and judicial departments, as to strike out an important clause and thereby give it an effect the opposite to what the law-makers intended, is to succeed, it would be a palpable invasion of the province of the legislative department.
The Governor’s power in reference to the making of laws is limited to approving or disapproving a bill as it comes to him from the General Assembly; he has no authority to amend it or to approve a part and thus make that part a law and disapprove another part and thus make that part not a law. There is but one exception to wliat I have just stated and that is contained in section 13, article 5, of the Constitution, and is in these words: “If any bill presented to the Governor contain several items of apprpriation of money, he may object to one or more items while approving other portions of the bill. In such case he shall append to the bill, at the time of signing it, a statement of the items to which he objects, and the appropriations *195so objected to shall not take effect:” It is only the “item” of the appropriation to which he may object, “and the appropriation so objected to shall not take effect.” That clause does not give the executive the power to approve the item and disapprove the condition on which it is appropriated; as well might it be contended that he had the power to approve the item, but disapprove the purpose for which it was appropriated and devote it to another purpose. No one can read this section 62 of the General Appropriations Act and not understand that if the money appropriated be used to pay the salary of the present incumbent and expenses incurred under his direction, it will be used contrary to the intention of the lawmakers as expressed on the face of the act. There are other provisions in that section limiting the use of the money; as for example, that not more than one-half of the amount shall be used in one year, etc.; as well might we say that those other conditions may be disregarded as the one now questioned.
As to the point that this proviso is in conflict with section 28, article 4, because its purpose is not expressed in the title, I have only to say that if the title to a general appropriation act must express every condition which is attached to an appropriation, then there has perhaps not been a valid general appropriation act passed since the Constitution was adopted.
III. But whatever difference in opinions there may be as to the validity of the proviso in question, I apprehend there are no two opinions on the proposition that the intention of the lawmakers in reference to that appropriation was expressed in that proviso, and that the appropriation would not have been mariewithout it. That being so, if we strike out the proviso-we must strike out the whole appropriation, because-the court has no lawful power to apply the money to-a purpose to which it was not appropriated. In con*196struing a statute we must find from its whole face what the intention of the lawmakers was. If we find that the purpose of the Legislature cannot be carried out because it is in conflict with the Constitution, we cannot by judicial amendment change the act to accomplish a different purpose, or as in this case, not only a different purpose, but a purpose the very opposite of that intended by the lawmakers. This court, perhaps, has the power to do so, because it has .the last word, but in doing so it would make a different statute from that made by the Legislature. I am not disputing the proposition that a statute may be unconstitutional in part and valid in another part, and when the invalid can be taken out without doing violence to the main purpose of the lawmakers, leaving the valid to stand, the courts may do so, but that can .only be done when the part of the act that is left still expresses the will of the lawmakers. I know of no case where the court has so pruned a statute, by cutting off its unconstitutional features, as to convert it into an act to acomplish the very opposite purpose of that intended by the Legislature, as such purpose is shown in the face of the act, taking it altogether, the good and the bad. Even if the Legislature had intended to do what it had no right to do, we have not, for that reason, lawful power to make it do what it did not intend to do. It did not intend to appropriate any money to pay the salary of this relator or expenses incurred by him, and if we compel the Auditor to issue warrants to him for those purposes, it will be the court, not the General Assembly, that makes the appropriation.
Reference is made to State ex rel. v. Carr, 129 Ind. 44, as sustaining relator’s position, but that case is essentially different from this. There an appropriation had been made for the support of the office of the Indiana Bureau of Statistics, including the salary of the chief. After making the appropriation and spe*197cifying the purpose for which it was made, “to he paid out ou the itemized and qualified hills of the chief of the bureau of statistics,” the act continued: “The several sums so appropriated by this act for the said bureau of statistics shall be paid to William A. Peele, Jr., Chief of said bureau elected by this General Assembly,” etc. The Governor had made an appointment of a chief and the General Assembly had elected another one, to-wit, the man Peele. The court held that the man appointed by the Governor, and not the man elected by the General Assembly, was the de jure officer, and entitled to the salary. It was a contest as to which of the two, the man appointed by the Governor and the man elected by the General Assembly, was entitled to the office and salary incident thereto. Interpreting the clause in the act which required the money to be paid to Peele the court said: ‘ ‘ The clause, relating to Peele evidently was inserted upon the theory that he was the legal officer. ’ ’ And the court concluded that it was not the intention of the General Assembly to divert the salary from the de jure officer. The court said that to impute to the General Assembly the intention to provide that the person chosen by it should hold the office right or wrong would be to attribute improper motives to its members. The court said: “Certainly such was not the intention of the Legislature, and the act would be absolutely void if it was.” It was on that theory that the Indiana court held that it could disregard the clause in reference to Peele as unconstitutional and still carry out the intention of the Legislature by retaining the rest of the act. But no one can say that our General Assembly made a mistake in fact as to who was the de jure Game Warden, or that it intended any of the money, appropriated to be available while he was in office. Therefore, if we strike out the part that we may think is unconstitutional and retain the rest we cannot say *198that in so doing we are carrying ont the intention of the General Assembly.
Reference is made to the case of State ex rel. v. Mason, 153 Mo. 23, as authority for relator’s contention that this court may by its writ of mandamus compel the Auditor to draw his warrant for the amount demanded, notwithstanding there may be no appropriation. But that case is no authority for that proposition. In the first place' that case did not relate to money in the State Treasury; therefore it was not governed by section 43 of article 4, which forbids the withdrawing of any nioney from the State Treasury except pursuant to an act of the General Assembly making the appropriation. . Besides, the act of the Legislature on w'hich that case depended made it the dnty of the city auditor to draw warrants, under the condition then existing, payable out of any money in the city treasury not otherwise appropriated. And .furthermore the municipal assembly had made an appropriation which the court held was available for the payment of the relator’s claim.
Reference is also made to Ex parte Lucas, 160 Mo. 218, but that ease has no bearing on the question here, because that did not relate to money that had gone into the Slate Treasury.
IV. In their conclusion the learned counsel say: “Aside from the various propositions heretofore discussed, the proviso attached to said section 62 cannot be sustained upon elementary principles or from the standpoint of public policy.” Then after showing how even this court might be disrupted by that kind of legislation if tolerated and if the General Assembly should be so minded, they say: “This proviso, upon the-broad ground of public policy, is vicious on its face, and, in our opinion, should not for a moment be sustained.” Counsel then make a strong plea in behalf of “the hunters of the State whose rights have *199been ignored” and who have “paid their money into the State Treasury for the purpose of having the game laws enforced,” and they say, “In conclusion we ask the court to hold not only that the proviso above mentioned is utterly void, but, in order that future legislatures may not misappropriate the special fund raised by the hunters of the State to enforce the game law, to directly declare that no part of said fund can be appropriated by the Legislature to any other use except for the enforcement of the game law of the State; or, in other words, that no part of the Game Protection Fund can be treated as revenue raised by taxation and paid into the general treasury of the State for ordinary State purposes.” So far as my research into the cases have shown, that is the first earnest appeal that has ever ben made to this court to declare an act of the General Assembly unconstitutional because it is contrary to public policy and to convert the act by a process of pruning into something the very opposite to what the General Assembly enacted. Woodson, J., concurs in the views expressed in this opinion.